      Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 1 of 7



 MATTHEW G. MONFORTON
 Montana State Bar No. 5245
 MONFORTON LAW OFFICE,PLLC
 32 Kelly Court
 Bozeman, Montana 59718
 Telephone; (406)570-2949
 Facsimile:(406)551-6919
 E-mail: matthewmonforton@yahoo.com

DAVID P. CLAIBORNE
[Idaho State Bar No.6579]
SAWTOOTH LAW OFFICES,PLLC
Golden Eagle Building
1101 W.River St., Ste. 110
Boise,Idaho 83702
Telephone:(208)629-7447
Facsimile:(208)629-7559
E-mail: david@sawtoothlaw.com

Attorneys for Applicants for Intervention


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           (MISSOULA DIVISION)


 CENTER FOR BIOLOGICAL                      Lead Case No. CV 20-181-M-DWM
 DIVERSITY,etal.

      Plaintiffs,                           Member Case No. CV 20-183-M-
                                            DWM
             vs.

 DEBHAALAD,e?a/.,                           MOTION FOR PRO HAC VICE
                                            ADMISSION OF DAVID P.
      Defendants;                           CLAIBORNE

            and




MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE- Page 1
      Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 2 of 7



  STATE OF IDAHO,an Idaho
  nonprofit corporation;

        Defendant-Intei*venor;

              and

 IDAHO STATE SNOWMOBILE
 ASSOCIATION,INC., an Idaho
 nonprofit corporation; IDAHO
 RECREATION COUNCIL,INC., an
 Idaho nonprofit corporation;
 COLORADO SNOWMOBILE
  ASSOCIATION,a Colorado nonprofit
  organization; BACKCOUNTRY
  SLED PATRIOTS, a Montana
  nonprofit organization; CITIZENS
  OFR BALANCED USE, a Montana
  nonprofit organization; UNITED
  SNOWMOBILE ALLIANCE, a New
 Hampshire nonprofit organization;
  AMERICAN COUNCIL OF
 SNOWMOBILE ASSOCIATIONS, a
 Michigan nonprofit organization; OFF
 ROAD BUSINESS ASSOCIATION,
 a California nonprofit organization;
 COLORADO OFF HIGHWAY
 VEHICLE COALITION,a Colorado
 nonprofit organization; TRAILS
 PRESERVATION ALLIANCE,a
 Colorado nonprofit organization;
 UNITED FOUR WHEEL DRIVE
 ASSOCIATION, a California
 nonprofit organization;
 CLEARWATER COUNTY BOARD
OF COMMISSIONERS,a political
subdivision of the State of Idaho;
IDAHO COUNTY BOARD OF
COMMISSIONERS,a political
subdivision of the State of Idaho:


MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 2
     Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 3 of 7



 BONNER COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Idaho;
 VALLEY COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Idaho;
 ADAMS COUNTY BOARD OF
 COMMISSIONERS, a political
 subdivision of the State of Idaho;
 LINCOLN COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Montana;
 MINERAL COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Montana;
 RAVALLI COUNTY BOARD OF
 COMMISSIONERS,a political
 subdivision of the State of Montana;

       Applicants for Intervention.




      Under Local Rule 83.1(d), I, Matthew G. Monforton, counsel for Intervenor-

Applicants -IDAHO STATE SNOWMOBILE ASSOCIATION,INC., an Idaho

nonprofit corporation; IDAHO RECREATION COUNCIL,INC., an Idaho

nonprofit corporation; COLORADO SNOWMOBILE ASSOCIATION,a

Colorado nonprofit organization; BACKCOUNTRY SLED PATRIOTS,a

Montana nonprofit organization; CITIZENS OFR BALANCED USE, a Montana

nonprofit organization; UNITED SNOWMOBILE ALLIANCE,a New

Hampshire nonprofit organization; AMERICAN COUNCIL OF

SNOWMOBILE ASSOCIATIONS,a Michigan nonprofit organization; OFF


MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 3
     Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 4 of 7



ROAD BUSINESS ASSOCIATION,a California nonprofit organization;

COLORADO OFF HIGHWAY VEHICLE COALITION,a Colorado nonprofit

organization; TRAILS PRESERVATION ALLIANCE,a Colorado nonprofit

organization; UNITED FOUR WHEEL DRIVE ASSOCIATION,a California

nonprofit organization; CLEARWATER COUNTY BOARD OF

COMMISSIONERS, a political subdivision of the State ofIdaho; IDAHO

COUNTY BOARD OF COMMISSIONERS,a political subdivision of the State

of Idaho; BONNER COUNTY BOARD OF COMMISSIONERS,a political

subdivision of the State of Idaho; VALLEY COUNTY BOARD OF

COMMISSIONERS,a political subdivision of the State of Idaho; ADAMS

COUNTY BOARD OF COMMISSIONERS,a political subdivision of the State

ofIdaho; LINCOLN COUNTY BOARD OF COMMISSIONERS, a political

subdivision of the State of Montana; MINERAL COUNTY BOARD OF

COMMISSIONERS,a political subdivision of the State of Montana; RAVALLI

COUNTY BOARD OF COMMISSIONERS,a political subdivision of the State

of Montana - and hereby respectfLiIly move for the admission of attorney David P.

Claiborne pro hac vice before this Court. Mr. Claiborne’s contact information is as

follows:

      David P. Claiborne (Id. State Bar No. 6579)
      Sawtooth Law Offices, PLLC
      1101 W. River Street, Suite 110
      Boise, Idaho 83702


MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 4
     Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 5 of 7



      Phone :(208)629-7447
      Email: david@sawtoothlaw.com



      Mr. Claiborne’s declaration in support of this motion is filed herewith.

Pursuant to Local Rule 7.1(c)(1), the other parties in this matter have been

contacted about this motion and all have indicated they have no opposition.

      Oral argument on this Motion is not requested.

      DATED this 30'*^ day of August, 2021.

                                       MONFORTON LAW OFFICES,PLLC

                                    by; /s/ Matthew G. Monforton
                                      Matthew G. Monforton




MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 5
      Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 6 of 7


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following on this 30*’’ day of August, 2021, by the following method:

 AMANDA DALMENDRAY GALVAN
 TIMOTHY J. PRESO
                                                 [   ]U.S. First Class Mail, Postage Prepaid
 EARTHJUSTICE LEGAL DEFENSE
                                                 \   1 U.S. Certified Mail, Postage Prepaid
 FUND - BOZEMAN
 313 East Main Street                            [   ]Federal Express
                                                 [   ]Hand Delivery
 Bozeman, MT 59715
 Telephone:(406)586-9699                         [ ]Facsimile
 Facsimile:(406)586-9695                         [_X_] iCourt / Electronic Mail or CM/ECF
 Email: aaalvan(^-'earthiustice.oru:
 tpresQi'aicarthi ustice.ore
 Attorneysfor Centerfor Biological Diversity,
 Conservation Northwest, Defenders of
 Wildlife, Friends ofthe Clearwater, Greater
 Yellow’stone Coalition, Idaho Conservation
 League, Jackson Hole Conservation Alliance,
 Klamath-Siskiyou Wildlands Center, Rocky
 Mountain Wild and Sierra Club



 KAMELA A. CASCHETTE
 RANDY J. TANNER
 U.S. DEPARTMENT OF JUSTICE
                                                  LJ U.S. First Class Mail, Postage Prepaid
 Environmental & Natural Resources Div.          L_] U.S. Certified Mail, Postage Prepaid
 Ben Franklin Station                            [ ]Federal Express
 PO Box 7611                                     L]Hand Delivery
                                                    Facsimile
 Washington, DC 20044-7611
 Telephone:(202) 305-0340                         [_X_] iCourt / Electronic Mail or CM/ECF
 Facsimile:(202) 305-0275
 Email:kamela.caschette@usdoj.gov;
 randy.tannerf^^.usdoi.uov
 Attorneysfor Scott de la Vega, Martha
 Williams, United States Fish and Wildlife
 Service




MOTION FOR PRO MAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 6
      Case 9:20-cv-00183-DWM Document 31-3 Filed 08/31/21 Page 7 of 7




 OWEN H. MORONEY
 IDAHO OFFICE OF THE ATTORNEY
 GENERAL                                  [ ]U.S. First Class Mail, Postage Prepaid
 2117 North 17^’* Street                  [ ]U.S. Certified Mail, Postage Prepaid
 Boise, ID 83702                          [ ]Federal Express
 Telephone;(208)287-2875                  [ ]Hand Delivery
 Facsimile (208)334-2148                  [ ]Facsimile
 Email: ovven.moro]iev@idro.idaho.oov     |_X_1 iCourt / Electronic Mail or CM/ECF
 Attorneysfor State ofIdaho



                                        MONFORTON LAW OFFICES,PLLC

                                  by; /s/ Matthew G. Monforton
                                    Matthew G. Monforton




MOTION FOR PRO HAC VICE ADMISSION OF DAVID P. CLAIBORNE - Page 7
